Citation Nr: 0815924	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from January 1942 to January 1945, and 
from January 1946 to December 1946.  He died in September 
2002.  This case is before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO).  A Travel Board 
hearing was held before the undersigned in March 2004.  This 
case was before the Board in October 2004 and April 2007 when 
it was remanded for additional development.


FINDINGS OF FACT

1.  The veteran died in September 2002.

2.  At the time of the veteran's death, his only service 
connected disability was anxiety reaction with chronic 
duodenal ulcer rated 50 percent disabling.

3.  The veteran's death was due to cardiac arrest, due to or 
as a consequence of myocardial infarction.

4.  Cardiac arrest and myocardial infarction were not 
manifested in service or within one year after the veteran's 
discharge from service; no disease that caused or contributed 
to cause the veteran's death is shown to have been related to 
his service.

5.  A service-connected disability did not cause or 
contribute to cause the veteran's death.

6.  When the veteran died he did not have service connected 
disability that was rated permanent and total. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2007).

2.  The criteria for establishing entitlement to DEA benefits 
under Chapter 35 are not met.  38 U.S.C.A. §§ 3500, 3501 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for DIC claims must also include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected. 

The appellant was advised of VA's duties to notify and assist 
in the development of the claims.  While she did not receive 
complete notice before the initial rating decision, January 
2003 and November 2004 letters provided certain essential 
notice prior to the readjudication of her claims in May 2006 
and April 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  These letters explained the evidence necessary 
to substantiate her claims, the evidence VA was responsible 
for providing, and the evidence she was responsible for 
providing.  The November 2004 letter advised her to submit 
any evidence or provide any information she had regarding her 
claims.  Upon review of these letters, the Board finds that 
they (and specifically the January 2003 letter) are tailored 
to the appellant's DIC claim and substantially satisfy the 
notice requirements set forth in Hupp.  Moreover, the record 
shows evidence of actual knowledge on the part of the 
appellant (in statements received in January and March 2003 
and in testimony provided during the March 2004 travel Board 
hearing) reflecting that she understands what is needed to 
substantiate the claim.  She has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a May 
2006 Supplemental Statement of the Case informed the 
appellant of effective date criteria.  Neither the appellant 
nor her representative has alleged that notice in this case 
was less than adequate.  The appellant was given ample time 
to respond, and by statement received in April 2008, she 
indicated that she had no additional information or evidence 
to submit.  

Regarding VA's duty to assist, the RO has obtained all 
pertinent/identified records that could be obtained; all 
evidence constructively of record (service medical records 
and VA medical records) has been secured.  Furthermore, in 
March 2006 and March 2008, the Board sought VA medical 
advisory opinions.  The Board is satisfied that the RO has 
complied with VA's duty to assist the appellant in the 
development of the facts pertinent to her claims.  The 
appellant has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claims.

II.  Factual Background

Service medical records note that the veteran was 
hospitalized for an acute hysterical episode in July 1946.  
An August 1946 service medical record notes a diagnosis of 
acute, severe anxiety reaction, recovered, manifested by 
tension, apprehension and depression.  It was recommended 
that the veteran be discharged  Service medical records note 
no complaints or findings of cardiovascular disease.  On 
examinations in January 1942, January 1946 and October 1946, 
the cardiovascular system was normal.

By rating decision in April 1947, the RO granted service 
connection for anxiety reaction, rated noncompensable.  

Private treatment records dated in the 1940's and 1950's note 
the veteran's ongoing psychiatric treatment.  In addition, an 
October 1954 VA clinical record notes the veteran's 
complaints of anxiety with associated nausea, diarrhea, 
constipation and "colitis."  The diagnosis was 
psychophysiologic gastrointestinal reaction.  A February 1958 
G.I. series revealed a chronic duodenal ulcer.  By rating 
decision dated in April 1958, the RO re-characterized the 
veteran's service-connected disability as duodenal ulcer with 
gastrointestinal reaction and anxiety reaction.

In a letter received by the RO in February 1974, the 
veteran's wife indicated that the veteran had suffered a 
heart attack in 1973.

In a statement received by the RO in August 1974, Dr. 
Anderson indicated that the veteran had suffered acute 
myocardial infarctions in January 1973 and May 1974.  In a 
September 1976 letter, Dr. Zemek stated that the veteran was 
recovering from his third myocardial infarction.  He further 
stated that there was no question that cardiac neurosis had 
developed.  

A September 1976 VA hospitalization report notes that the 
veteran was admitted for atherosclerotic heart disease.  The 
veteran reported that his cardiac symptoms began in 1973.  He 
also reported that his father died at age 58 from a 
myocardial infarction.  The examiner noted that the veteran's 
risk factors for coronary disease included cigarette abuse 
(two packs per day for many years), positive family history, 
type A personality and obesity. 

June and July 1977 VA hospitalization records note that the 
veteran was admitted with a diagnosis of coronary disease.  
He underwent triple coronary bypass surgery.  

By rating decision in February 1977, the RO granted an 
increased 50 percent rating for the veteran's service-
connected anxiety reaction with chronic duodenal ulcer, 
effective October 1976.

The appellant submitted a photocopy of the veteran's VA 
appointment card, showing that the veteran underwent open 
heart surgery in 1977.  A VA hospitalization report dated 
from October 1979 to November 1979 notes the veteran's 
history of triple coronary bypass surgery in 1977.

In August 2002 the veteran was admitted to Community Medical 
Center with symptomatic sick sinus syndrome; a pacemaker was 
implanted, and he was discharged.

In September 2002 the veteran was admitted to Community 
Medical Center after suffering a cardiac arrest at home.  He 
became unresponsive and was placed on a ventilator.  After 
neurologic evaluation, life support was withdrawn.  He died 
six days after being admitted.  The final diagnoses were: 
cardiac arrest secondary to a myocardial infarction; history 
of coronary artery bypass grafting; atrial fibrillation; 
pacemaker; and anoxic encephalopathy.

The veteran's death certificate reveals that he died at the 
age of 78.  The immediate cause of his death was cardiac 
arrest, due to or as a consequence of myocardial infarction.  

In an August 2003 statement, Dr. Jacobs stated that the 
veteran had been his patient.  He noted the veteran's history 
of coronary disease, which he said had been "deemed a 
service connected condition by the Veterans Administration."  
Dr. Jacob stated that the veteran died as a result of his 
coronary disease.

In a January 2003 VA Form 9, the appellant specifically 
claimed that the veteran had been service connected for his 
heart problems during his lifetime, stating that the rating 
for his heart disability "was increased from 10% to 50% in 
2/22/77."

During a March 2004 travel Board hearing, the appellant 
testified that the veteran was not receiving any psychiatric 
treatment during the time leading up to his death, nor had 
any medication been recently prescribed for his psychiatric 
disability.  

In March 2006, a VA physician reviewed the veteran's claims 
file and concluded:

I[n] 1977 at the age of 54 the veteran 
had bypass surgery.  He died in 2002, 25 
years later.  Generalized anxiety 
disorder is not considered a risk factor 
for the development of coronary artery 
disease.  Chronic ulcer disease is also 
not considered a risk factor for the 
development of coronary artery disease.  
Therefore, it is unlikely that the 
veteran's cardiovascular disability was 
related to his military service.  The 
veteran lived beyond the normal life span 
of an American male.  He was also 
fortunate in living 25 years beyond 
bypass surgery.  There is no evidence 
that the chronic ulcer disease from the 
claims file contributed in any fashion to 
his coronary disease specifically the 
severe anemia.  His generalized anxiety 
reaction also could not be considered to 
have hastened his death as he had this 
for many decades before his death yet he 
lived beyond a normal life span.

The VA physician concluded that there was no relationship 
between the veteran's demise and generalized anxiety disorder 
or ulcer disease.

In March 2008, the chief of the cardiology division at the VA 
Medical Center in East Orange reviewed the veteran's claims 
file and noted his medical history as reported above.  He 
concluded that the veteran:

did not develop coronary artery disease 
as a result of his military service and 
any degree of anxiety that followed.  
Once established, his coronary artery 
disease was not worsened by his anxiety 
disorder.  This can be stated with the 
highest degree of medical certainty on 
the basis of vast experience with active, 
separated, and retired military 
personnel.  His death at the age of 78 
was not a result of any issue related to 
his prior military experience, including 
any degree of anxiety that may have 
resulted from such an experience, limited 
as it was.  

Additional evidence of record includes medical treatise 
evidence which discusses a relationship between depression 
and cardiovascular disease.

III.  Analysis

A.  Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety (90) days or more during a period of 
war and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Following a review of the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.

The veteran's death certificate shows that the immediate 
cause of death was cardiac arrest, due to or as a consequence 
of myocardial infarction.  His service medical records are 
silent for evidence of cardiovascular disease, and 
contemporaneous postservice medical evidence of record is 
silent for cardiovascular disease until many years after the 
veteran's military service.  Moreover, following a review of 
the veteran's claims files two VA physicians opined, in March 
2006 and March 2008, that there was no evidence that the 
veteran's cardiovascular disease was related to his military 
service, or was proximately due to (or aggravated by) his 
service-connected anxiety reaction with chronic ulcer.  They 
also opined that the veteran's service-connected anxiety 
reaction with chronic ulcer did not materially contribute to 
cause or hasten the veteran's death.  In particular, the VA 
cardiologist stated that his opinion was based on the highest 
degree of medical certainty based on his vast experience with 
active, separated and retired military personnel.

The record does not contain any medical opinion favorable to 
the appellant's claim.  There is no competent evidence that 
the veteran's service connected disability contributed to 
cause, or hastened, his death.  38 C.F.R. § 3.312 (c)(4) 
provides that there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a  reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Here, the veteran's 
heart disease clearly was such an overwhelming primary cause.  
His only service-connected disability, anxiety reaction with 
chronic ulcer, did not affect a vital organ, was not of 
itself progressive or debilitating in nature, and cannot be 
found to have accelerated his death.  (The appellant has 
testified that the veteran was not receiving any psychiatric 
treatment during the time leading up to his death, nor had 
any medication been recently prescribed for his psychiatric 
disability.)  

The Board notes that the appellant has submitted medical 
treatise evidence which discusses a relationship between 
depression and cardiovascular disease.  The Court has held 
that a medical article or treatise, "can provide important 
support when combined with an opinion of a medical 
professional," if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  Sacks v. 
West, 11 Vet. App. 314 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  In this case, however, the medical 
treatise evidence was submitted by the appellant and was not 
accompanied by the medical opinion of a medical professional.  
In addition, the treatise evidence does not provide 
statements for the facts of the veteran's specific case.  For 
these reasons, the Board finds that the articles do not 
contain the specificity to constitute competent evidence of 
the claimed medical nexus.  See Sacks, 11 Vet. App. at 317; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

As the preponderance of the evidence is against this claim, 
it must be denied.  

B.  Chapter 35

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.

Basic eligibility for DEA is shown if the veteran: (1) was 
discharged from service under conditions other than 
dishonorable, or died in service; and (2) had a permanent 
total service-connected disability; or (3) a permanent total 
service connected disability was in existence at the date of 
the veteran's death; or (4) died as a result of a service-
connected disability; or, if a serviceperson (5) is on active 
duty as a member of the Armed forces and is, and, for a 
period of more than 90 days, has been listed by the Secretary 
concerned in action, captured in line of duty by a hostile 
force, or forcibly detained or interned in line of duty by a 
foreign government or power.  38 C.F.R. § 3.807.

The veteran had one service-connected disability at the time 
of his death-anxiety reaction with chronic duodenal ulcer, 
rated 50 percent (i.e., rated less than permanent and total).  
The appellant's claim for basic eligibility for DEA benefits 
under Chapter 35 was premised upon establishing entitlement 
to service connection for the cause of the veteran's death.  
Because the Board has determined that service connection for 
the cause of the veteran's death is not warranted, the claim 
for eligibility for DEA benefits under Chapter 35 must also 
fail.   



ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for DEA benefits under Chapter 35 is 
denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


